Citation Nr: 1546243	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-40 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a lumbosacral strain with degenerative disc disease prior to April 15, 2008.  

2. Entitlement to a rating in excess of 20 percent for a lumbosacral strain with degenerative disc disease since April 15, 2008.  

3. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 8, 2011.  

4. Entitlement to an initial disability rating in excess of 50 percent for PTSD since November 8, 2011.  

5. Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2007 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2015, the Veteran testified regarding this matter at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to a rating in excess of 20 percent for a lumbosacral strain with degenerative disc disease since April 15, 2008, to an initial disability rating in excess of 50 percent for PTSD since November 8, 2011, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

During his August 2015 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of entitlement to a disability rating in excess of 10 percent for lumbosacral strain with degenerative disc disease prior to April 15, 2008, and an initial disability rating in excess of 30 percent for PTSD prior to November 8, 2011.  


CONCLUSIONS OF LAW

The criteria for withdrawal of the appeal for the issues of entitlement to a disability rating in excess of 10 percent for lumbosacral strain with degenerative disc disease prior to April 15, 2008, and an initial disability rating in excess of 30 percent for PTSD prior to November 8, 2011, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During his August 2015 Board hearing, the Veteran expressed a desire to withdraw the claims for entitlement to a disability rating in excess of 10 percent for lumbosacral strain with degenerative disc disease prior to April 15, 2008, and to an initial disability rating in excess of 30 percent for PTSD prior to November 8, 2011.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran has withdrawn his appeal on the issues of entitlement to a disability rating in excess of 10 percent for lumbosacral strain with degenerative disc disease prior to April 15, 2008, and an initial disability rating in excess of 30 percent for PTSD prior to November 8, 2011, for the entirety of the period on appeal.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal on the issue of entitlement to a disability rating in excess of 10 percent for lumbosacral strain with degenerative disc disease prior to April 15, 2008, has been withdrawn and dismissed. 

The appeal on the issue of entitlement to an initial disability rating in excess of 30 percent for PTSD prior to November 8, 2011, has been withdrawn and dismissed. 


REMAND

The Veteran claims during his August 2015 Board hearing that his service-connected lumbosacral strain with degenerative disc disease since April 15, 2008, and service-connected PTSD since November 8, 2011, are more severe than what is reflected by the currently assigned ratings.  The Veteran last underwent a VA examination of his low back in July 2010, more than 5 years ago and last underwent a VA psychiatric examination in October 2013, more than two years ago.  (See Virtual VA, Capri, 10/23/13, pg. 263). 

The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

The Veteran's last low back examination was in July 2010 and last psychiatric examination was in October 2013.  Therefore, under these circumstances, the Board finds that the Veteran should be afforded VA examinations to assess the current nature, extent and severity of his low back disability and PTSD.

Additionally, a June 2015 VA treatment record notes the Veteran was hospitalized at Salisbury from February 6, 2015, to February 12, 2015, for his PTSD.  Further records from this hospitalization do not appear to be associated with the claims file.  

Also, the separate issue of entitlement to TDIU is inextricably intertwined and the proposed development will encompass that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request all VA medical records (not already of record) pertaining to examination or treatment of the Veteran's low back disability and PTSD, to include treatment records from the Veteran's February 6, 2015, to February 12, 2015, hospitalization at Salisbury, and associate them with the claims file. 

2. Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current severity of his service-connected low back disability and PTSD.  The examiner shall review the claims file in connection with the examination and the examination report must reflect that such a review was conducted.  All indicated studies should be completed.

3. After completing the above, and any other development deemed necessary, readjudicate the remanded increased ratings and TDIU claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


